Third District Court of Appeal
                               State of Florida

                        Opinion filed March 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-947
                       Lower Tribunal No. 18-36339
                          ________________


                            Loretta Lizzotte,
                                  Appellant,

                                     vs.

                     City of Miami Springs, et al.,
                                 Appellees.



      An Appeal from the Circuit Court for Miami-Dade County, Antonio
Arzola and Maria de Jesus Santovenia, Judges.

      Law Office of Ansana D. Singh, P.A., and Ansana D. Singh, for
appellant.

     Cole, Scott & Kissane, P.A., and Lissette Gonzalez, for appellee The
Suco Investment Group, Inc., d/b/a Woody’s West End Tavern.


Before EMAS, LOBREE and BOKOR, JJ.

     PER CURIAM.
     Affirmed. See Shields v. Food Fair, 106 So. 2d 90, 92 (Fla. 3d DCA

1958) (“The duty owed to invitees by an occupier of premises to maintain

them in a reasonably safe condition includes and extends to approaches to

the premises which are open to invitees in connection with their business on

the premises, and which approaches are so located and constituted as to

represent an invitation to visit the place of business and to use such means

of approach”). See also Gutierrez v. Dade Cty. Sch. Bd., 604 So. 2d 852,

853 (Fla. 3d DCA 1992) (“A landowner is under a duty to invitees to maintain

his premises in a reasonably safe condition. That duty extends to the means

which the landowner has expressly provided for use by the invitees for

ingress and egress”); Marhefka v. Monte Carlo Mgmt. Corp., 358 So. 2d

1171, 1172 (Fla. 3d DCA 1978).




                                     2